              Case 2:20-cv-00200-CB Document 32-3 Filed 03/30/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JASON ALTENHOFEN, individually and
on behalf of all others similarly situated,

                   Plaintiff,                         Civil Action No. 2:20-cv-00200-DSC

         v.                                           Judge David S. Cercone

ENERGY TRANSFER PARTNERS,
L.P.,

                   Defendant.


                        INTERVENOR’S MEMORANDUM OF LAW
                 IN SUPPORT OF ITS MOTION TO COMPEL ARBITRATION


I.       INTRODUCTION

         Jason Altenhofen (“Altenhofen”) brings suit under the Fair Labor Standards Act (“FLSA”)

and parallel state statutes alleging his employer failed to pay him overtime. These, however, are

claims that Altenhofen has contracted to arbitrate: his commitment is “to arbitrate all claims that

have arisen or will arise out of Employee’s employment.” See App’x 1 (attached to Ex. A) at ¶ 2.

         Altenhofen, seeking to evade that arbitration commitment, sues only his employer’s

customer: Energy Transfer Partners, L.P. (“Energy Transfer”). His pleading tactics seek to make

his employer’s customer into his joint employer. That pleading artifice is of no merit with respect

to his duty to arbitrate.

         His claims must be arbitrated for two separate reasons.

         First, Altenhofen is estopped from denying that both his employer, Cleveland Integrity

Services, Inc. (“CIS”), and its customer, Energy Transfer, are covered by that arbitration




DM_US 164726252-1.105270.0022
          Case 2:20-cv-00200-CB Document 32-3 Filed 03/30/20 Page 2 of 9




agreement. Noye v. Johnson & Johnson Servs., Inc., 765 F. App’x 742, 746-48 (3d Cir. 2019) is

directly on point.

        Second, Altenhofen’s arbitration agreement encompasses not only CIS, but also its

“affiliates and agents” and commits -- under American Arbitration Association rules -- any issue

of arbitrability (including whether Energy Transfer is an agent) to the arbitrator. Thus, for that

reason as well, arbitration must be compelled. Henry Schein, Inc. v. Archer & White Sales, Inc.,

139 S. Ct. 524, 530 (2019) (“When the parties’ contract delegates the arbitrability question to an

arbitrator . . . a court possesses no power to decide the arbitrability issue.”).

II.     FACTUAL CONTEXT

        A.      CIS’s Relationship with Energy Transfer Partners

        CIS employs inspection personnel to provide services to its customers. Ex. A at ¶ 3. Energy

Transfer is one of its customers. Ex. A at ¶ 4. Energy Transfer pays CIS a stipulated rate to

compensate it for the services it provides. Ex. A at ¶ 6. This rate was all-inclusive, meant to cover

overhead, profit, equipment, material, salary, benefits, vehicle allowance and applicable taxes and

withholdings under state and federal law. CIS then pays its inspectors in a manner that it alone

determines. Ex. A at ¶ 6.

        CIS directs its employees to provide the requested third-party inspection services for its

customers. Ex. A at ¶ 5. This is comparable to a CPA firm sending auditors to its clients. In both

instances, there is a compelling logic for having truly independent inspections done. Pipeline

inspectors, like auditors, are hired to work independently, just like auditors:

        The Inspector acts as the Owner Company’s authorized representative for
        non-financial matters, continuously observes the Contractor’s progress and
        monitors all activities in their assigned areas in accordance with codes and
        standards; regulatory requirements; Owner Company safety and environmental
        requirements, drawings, plans, and specifications; as well as the terms of the

                                                   2
         Case 2:20-cv-00200-CB Document 32-3 Filed 03/30/20 Page 3 of 9




       construction contract or agreement. The Inspector may also be asked to assist
       other specialized Inspectors (e.g., Welding Inspector), as directed.

CEPA Foundation and the INGAA Foundation, A Practical Guide for Pipeline Instruction

Inspectors 11 (Mar. 2016), https://www.cepa.com/wp-content/uploads/2016/11/A-Practical-

Guide-for-Pipeline-Construction-Inspectors-16Mar2016-FIN...1.pdf.

       B.      CIS’s Employment of Altenhofen

       CIS employed Altenhofen and assigned him to provide inspection services to various CIS

clients. Ex. A at ¶ 8. On June 4, 2017, CIS assigned Altenhofen as an environmental inspector to

be part of its team providing services to Energy Transfer. Ex. A at ¶ 9; see also App’x 3 to Ex. A

(CIS’s mobilization record for Altenhofen, which identifies Energy Transfer as the customer he

would be assigned to).

       CIS determined that Altenhofen’s pay and duties qualified him as overtime exempt under

the FLSA. Ex. A at ¶ 15. CIS guaranteed him a “minimum weekly salary equal to four times the

daily salary amount” based on FLSA regulations. Ex. A at ¶ 11; see 29 C.F.R. § 541.604(b). CIS

also decided that his duties qualified as an administrative exempt job. Ex. A at ¶ 15; see also 29

U.S.C. § 213, 43 Pa. Stat. § 333.105, Ohio Rev. Code § 4111.03(D)(3)(d).

       Altenhofen signed ten separate documents confirming that he was an employee of CIS. See

App’x 1-2, 5-10, 12. These documents included acknowledgments that Altenhofen would comply

with CIS’s policies governing employee conduct:

   •   Appendix 5 (Altenhofen’s Acknowledgement of CIS’s Safety Handbook);
   •   Appendix 6 (Altenhofen’s Acknowledgement of CIS’s Drug and Alcohol Policy);
   •   Appendix 7 (Altenhofen’s Acknowledgement of CIS’s Incident and Injury Reporting
       Policy);
   •   Appendix 8 (Altenhofen’s Acknowledgement of CIS’s Employee Driving Policy); and
   •   Appendix 9 (Altenhofen’s Acknowledgement of CIS’s Workers’ Compensation Notice).



                                                3
             Case 2:20-cv-00200-CB Document 32-3 Filed 03/30/20 Page 4 of 9




        Altenhofen also executed an arbitration agreement as a condition of his employment at

CIS. Ex. A at ¶ 7. Under that arbitration agreement, Altenhofen committed “to arbitrate all claims

that have arisen or will arise out of Employee’s employment with or termination from the

Company regardless of whether those are claims under common law or statutory law.” App’x 1

(attached to Ex. A) at ¶ 2. Altenhofen also agreed that “there shall be no class actions, collective

actions, or multiple-employee claims of any kind.” App’x 1 (attached to Ex. A) at ¶ 2. “Company”

is defined broadly to include, without limitation, “its affiliates or agents.” App’x 1 (attached to Ex.

A) at ¶ 2.

        CIS assigned Altenhofen to provide services on its behalf to Energy Transfer from June 4,

2017 until October 26, 2017. Ex. A at ¶ 14. Thereafter, CIS assigned Altenhofen to inspection

work for other CIS customers. Ex. A at ¶ 14. During the period of time Altenhofen was assigned

to Energy Transfer, CIS paid him $20,163.00 in gross salary. Ex. A. ¶ 14. During that time,

Altenhofen was undeniably employed by CIS.

        C.       This Lawsuit Against Energy Transfer Only

        Altenhofen alleges in this lawsuit that he was denied overtime pay. The central issue in

that claim is whether he was overtime exempt under the FLSA and state law overtime

requirements. But, rather than suing CIS -- the entity that hired him, that determined he was

overtime exempt, and that paid him -- Altenhofen sues only CIS’s customer. Notably, this is not

Altenhofen’s only lawsuit arising from his employment with CIS -- despite 28 U.S.C. § 1927’s

caution against “multipl[ying] the proceedings,” he has also commenced separate lawsuits in other

courts raising FLSA claims against two other CIS customers that he was assigned to provide

services to rather than pressing his claims against CIS in a single suit or arbitration. See Altenhofen

v. Southern Star Central Gas Pipeline, Inc., No. 4:20-cv-00030-JHM-HBB (W.D. Ky. Feb. 24,

                                                  4
         Case 2:20-cv-00200-CB Document 32-3 Filed 03/30/20 Page 5 of 9




2020); Altenhofen v. Southern California Gas Co., No. 2:20-cv-01723-JFW-JPR (C.D. Cal. Feb.

24, 2020).

       Altenhofen’s choice to bring this lawsuit against just Energy Transfer rather than bring a

claim against CIS reflects a simple goal: avoiding enforcement of his arbitration agreement. Even

though Altenhofen leaves CIS unnamed in his Complaint, his allegations against Energy Transfer

are allegations against CIS.

       His aspiration is not to deny that CIS was his employer: his paychecks, his arbitration

agreement, and his multiple written promises to honor CIS’s employment policies make that

impossible. Rather, his only route to holding Energy Transfer liable is to show that Energy

Transfer was a joint employer with CIS.

II.    ARGUMENT

       For two separate and independent reasons, Altenhofen’s employment claims must be

arbitrated. Whether Altenhofen wishes to make those claims against Energy Transfer alone or

against Energy Transfer and CIS jointly, those claims must be arbitrated.

       A.      Altenhofen is estopped from evading arbitration

       Altenhofen is undeniably bound to arbitrate claims against CIS and on individual basis.

His arbitration agreement and the case law under the Federal Arbitration Act leave no room for

doubt on that score. But what about the identical claims against Energy Transfer? Same result

but for a different reason.

        “[T]raditional principles of state contract law,” including estoppel, allow an arbitration

agreement to be enforced against claims brought against a non-signatory to that agreement. Arthur

Andersen LLP v. Carlisle, 556 U.S. 624, 632 (2009). The Third Circuit has explained that

Pennsylvania law permits “non-signatories to an arbitration agreement [to] enforce such an

                                                5
         Case 2:20-cv-00200-CB Document 32-3 Filed 03/30/20 Page 6 of 9




agreement where there is an obvious and close nexus between the non-signatories and the contract

or the contracting parties.” Noye v. Johnson & Johnson Servs., Inc., 765 F. App’x 742, 746 (3d

Cir. 2019).

        In Noye, the Third Circuit reversed the district court’s denial of the non-signatory’s motion

to compel arbitration, determining that there was “a close nexus among [the signatory staffing

agency], [the non-signatory customer], and [the plaintiff] as to [the plaintiff’s] employment with

[the signatory staffing agency] and placement with [the non-signatory customer]” because the

plaintiff only worked at the non-signatory customer through his relationship with the signatory

staffing company. Id. at 747.

       Here, this Court is presented with the identical situation. CIS hired Altenhofen as a pipeline

inspector. When Energy Transfer requested that CIS provide inspection services to its pipeline

projects, CIS assigned Altenhofen to its team providing those services. Ex. A at ¶¶ 5, 7. Put

differently, Altenhofen only did work at Energy Transfer because CIS assigned him and paid him

to do that work on Energy Transfer’s projects.

       The decision in Noye was premised on equity: “alternative equitable estoppel may be invoked

given the ‘obvious and close nexus between’ non-signatory J&J [the customer] and ‘the contracting

parties,’ Kelly and Noye [plaintiff and his employer].” Id. (citing Dodds v. Pulte Home Corp., 909

A.2d 348, 351-52 (Pa. Super. Ct. 2006)). In joint employment cases such as this one, equity

invariably warrants compelling arbitration.1



1
   The only other federal appellate court to address this alternative equitable estoppel in a joint
employment case reached the same conclusion that the Third Circuit did in Noye. See Ragone v.
Atlantic Video at Manhattan Center, 595 F.3d 115 (2d Cir. 2010) (affirming the estoppel of a
plaintiff’s attempt to avoid arbitration with respect to Title VII claims against a non-signatory joint
employer even though the non-signatory was “not mentioned in the arbitration agreement, or in
any other document relating to [plaintiff’s] initial employment” because the plaintiff was plainly
                                                   6
          Case 2:20-cv-00200-CB Document 32-3 Filed 03/30/20 Page 7 of 9




        Equitably, Altenhofen cannot have it both ways. He committed to arbitrate claims against his

employer so, if his desired employer is Energy Transfer, he is estopped from denying that it is his

employer for purposes of his arbitration agreement too: “a plaintiff who treats the non-signatory and

signatory party as jointly liable for the same alleged conduct is estopped from resisting arbitration with

the non-signatory.” Kauffman v. U-Haul Int’l, Inc., No. 5:16-cv-04580, 2018 WL 4094959, *33 (E.D.

Pa. Aug. 28, 2018) (internal quotation marks and citation omitted); see also Colon v. Conchetta, Inc.,

No. 17-0959, 2017 WL 2572517 at *8 (E.D. Pa. June 14, 2017).

        Permitting Altenhofen’s attempt to evade his arbitration agreement only promotes inequity.

It deprives CIS of the bargained-for arbitration with its “lower costs, greater efficiency and

speed . . . .” Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 685 (2010).

Concomitantly, that evasion puts CIS at even larger risk (given the indemnification demand)

because the collective action waiver of that arbitration agreement is then sidestepped.

        By contrast, requiring Altenhofen to live up to his bargain does no injustice. His arbitration

agreement permits full recovery of potential damages, attorney fees and costs, and affords

significant procedural protections including discovery, cross-examination, and post-hearing

briefing. App’x 1 (attached to Ex. A) at ¶ 4. This balance of equities in joint employment cases

lies at the heart of the ratio decidendi of Noye and its invocation of alternative equitable estoppel.

        That is why Noye is not merely controlling case law but also the just result. There is no

equity in Altenhofen’s approach -- indeed, Altenhofen’s “arbitration agreement would be of little

value if a party could obviate the effect of the agreement merely by finding a way to join another

party” or otherwise manipulating the Caption. Dodds, 909 A.2d at 351.




aware that she was hired by the signatory to provide services to the non-signatory and the
allegations were “factually intertwined” with those against the signatory.)
                                                7
          Case 2:20-cv-00200-CB Document 32-3 Filed 03/30/20 Page 8 of 9




        B.      Altenhofen is bound to arbitrate issues of “arbitrability”

        Altenhofen’s arbitration agreement covers not only CIS but also its “affiliates or agents.”

App’x 1 (attached to Ex. A) at ¶ 1. The doctrinal hallmark of agency is joint and several liability,

see, e.g., 3 Am. Jur. 2d Agency § 245, 246 (2019); Restatement (Third) Agency § 7.03. This is

equally the hallmark of a joint employer relationship. See 29 C.F.R. § 791.2(a) (“[A]ll joint

employers are responsible, both individually and jointly, for compliance with all applicable

provisions of the [FLSA], including the overtime provisions. . .”).

        If Energy Transfer was CIS’s joint employer, it was because it was also its agent; thus,

Altenhofen’s claims against Energy Transfer are encompassed by his arbitration agreement. But

that construction of “agent” is not for this Court. Critically, Altenhofen’s arbitration agreement

delegates all decisions on arbitrability -- including, necessarily, any decision on whether Energy

Transfer is CIS’s agent -- to the arbitrator.

        Altenhofen’s arbitration agreement adopts the American Arbitration Association

Employment Rules (App’x 1 (attached to Ex. A) at ¶ 4) which, delegate to the arbitrator “the power

to rule on his or her own jurisdiction . . . .” American Arbitration Ass’n, Employment Arbitration

Rules and Mediation Procedures R. 6(a) (2019). Incorporation of such tribunal rules constitutes

the creation of a “delegation” of arbitrability to the arbitrator. See Contec Corp. v. Remote Sol.

Co., Ltd., 387 F.3d 205, 211 (2d Cir. 2005); Simply Wireless, Inc. v. T-Mobile US, Inc., 877 F.3d

552, 527-28 (4th Cir. 2017); Petrofac, Inc. v. DynMcDermott Petroleum Operations, 687 F.3d

671, 675 (5th Cir. 2012); Fallo v. High-Tech Inst., 559 F.3d 874, 877-78 (8th Cir. 2009); Brennan

v. Opus Bank, 796 F.3d 1125, 1130-31 (9th Cir. 2015); Dish Network LLC v. Ray, 900 F.3d 1240,

1246 (10th Cir. 2018); Terminix Intern. Co., LP v. Palmer Ranch Ltd. P’ship, 432 F.3d 1327,

1332-33 (11th Cir. 2005); Chevron Corp. v. Ecuador, 795 F.3d 200, 207-08 (D.C. Cir. 2015).

                                                 8
          Case 2:20-cv-00200-CB Document 32-3 Filed 03/30/20 Page 9 of 9




        Such delegation clauses must be respected by courts.

        The Supreme Court has been emphatic in its insistence that, where arbitrability is delegated

to the arbitrator, a court must compel arbitration so that the arbitrators decide those delegated

threshold issues as well as the merits issues. Henry Schein, Inc. v. Archer & White Sales, Inc., 139

S. Ct. 524, 530 (2019) (“When the parties’ contract delegates the arbitrability question to an

arbitrator. . . a court possesses no power to decide the arbitrability issue.”). For this reason alone,

the construction of Altenhofen’s arbitration agreement’s extension to agents such as Energy

Transfer (wholly apart from estoppel and other equitable considerations) requires arbitration.

        III.   CONCLUSION

        For these reasons, this Court should compel arbitration.


                                                       Respectfully submitted,

Date:               , 2020                             /s/ Ryan O. Hemminger
                                                       Ryan O. Hemminger
                                                       PA. I.D. No. 200809
                                                       Leech Tishman Fuscaldo & Lampl, LLC
                                                       525 William Penn Place, 28th Floor
                                                       Pittsburgh, PA 15219
                                                       (412) 261-1600 (phone)
                                                       (412) 227-5551 (fax)
                                                       rhemminger@leechtishman.com

                                                       Rachel B. Cowen, Motion for Admission Pro
                                                       Hac Vice forthcoming
                                                       Joseph K. Mulherin, Motion for Admission
                                                       Pro Hac Vice forthcoming
                                                       McDermott Will & Emery LLP
                                                       444 West Lake Street
                                                       Chicago, Illinois 60606
                                                       (312) 372-2000 (phone)
                                                       (312) 884-7700 (fax)
                                                       rcowen@mwe.com
                                                       jkmulherin@mwe.com


                                                  9
